                                                                                                                         1
                                                                                                                         2
                                                                                                                         3
                                                                                                                         4
                                                                                                                         5
                                                                                                                         6
                                                                                                                         7
                                                                                                                         8                         UNITED STATES DISTRICT COURT
                                                                                                                         9         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                                                        10
                                                                                                                        11 730 I STREET INVESTORS, LLC, a                Case No. 2:19-CV-00040-JAM-CKD
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                                           California Limited Liability Company,
                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                        12                                               ORDER ON STIPULATION TO
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                        Plaintiff,                       EXTEND TIME FOR PARTIES TO
                                                                                                                        13                                               JOINTLY FILE STATEMENT ON
                                                                                                                                 vs.                                     APPRAISAL
                                                                                                                        14
                                    LAWYERS




                                                                                                                           EVANSTON INSURANCE
                                                                                                                        15 COMPANY, an Illinois Corporation;
                                                                                                                           and DOES 1-100, inclusive,
                                                                                                                        16
                                                                                                                                        Defendants.
                                                                                                                        17
                                                                                                                        18
                                                                                                                        19          The Court, having considered the parties’ Stipulation to Extend Time to
                                                                                                                        20 Complete the Appraisal Process, and good cause appearing, enters the following
                                                                                                                        21 order:
                                                                                                                        22          The parties shall have up to and including October 21, 2019, in which to jointly
                                                                                                                        23 file a statement with the Court setting forth (1) the date upon which the parties
                                                                                                                        24 completed the appraisal process and (2) the resulting calculation of the value of the
                                                                                                                        25 building and the amount of loss.
                                                                                                                        26 / / /
                                                                                                                        27 / / /
                                                                                                                        28 / / /
                                                                                                                                              ORDER ON STIPULATION TO EXTEND TIME FOR PARTIES TO
                                                                                                                                                     JOINTLY FILE STATEMENT ON APPRAISAL
                                                                                                                        1         This action remains STAYED until further order of this Court.
                                                                                                                        2
                                                                                                                        3    Dated: August 1, 2019                      /s/ John A. Mendez
                                                                                                                                                                        HONORABLE JOHN A. MENDEZ
                                                                                                                        4
                                                                                                                                                                        United States District Court Judge
                                                                                                                        5
                                                                                                                        6
                                                                                                                        7
                                                                                                                        8
                                                                                                                        9
                                                                                                                        10
                                                                                                                        11
ANDERSON, MCPHARLIN & CONNERS LLP


                                                                                   LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                        12
                                              707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                        13
                                                                                                                        14
                                    LAWYERS




                                                                                                                        15
                                                                                                                        16
                                                                                                                        17
                                                                                                                        18
                                                                                                                        19
                                                                                                                        20
                                                                                                                        21
                                                                                                                        22
                                                                                                                        23
                                                                                                                        24
                                                                                                                        25
                                                                                                                        26
                                                                                                                        27
                                                                                                                        28
                  2040893.1 04879-007
                                                                                                                                                                    2
                                                                                                                                            ORDER ON STIPULATION TO EXTEND TIME FOR PARTIES TO
                                                                                                                                                   JOINTLY FILE STATEMENT ON APPRAISAL
